DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on October 10, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied
The reason for the above decision is that this prisoner has acquired six felony convictions and has a long, long record of arrests in connection with other matters. It would appear that his present sentence was very moderate considering his past record. His adjustment at the prison appears to be excellent but the Board is of the opinion that his present sentence should not be reduced. He will be eligible for parole consideration in August of 1969.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.